     Case 2:21-cv-00477-JAM-KJN Document 14 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       SHEILA GIANELLI,                                No. 2:21–cv–0477–JAM–KJN PS

12                       Plaintiff,                      ORDER DENYING ELECTRONIC FILING

13            v.                                         (ECF No. 12)

14       RONALD STEVEN SCHOENFELD, et
         al.,
15
                         Defendants.
16

17

18           Presently pending before the court is plaintiff’s motion to participate in electronic case

19   filing. 1 (ECF No. 12.) Generally, “any person appearing pro se may not utilize electronic filing

20   except with the permission of the assigned Judge or Magistrate Judge.” E.D. Cal. L.R. 133(b)(2).

21   Although plaintiff’s motion contains a thorough explanation of her history of self-representation

22   and reasons for wishing to e-file, the court does not find good cause for departing from the Local

23   Rule applicable to unrepresented litigants at this time. 2 If the case proceeds and plaintiff has not

24
     1
      This action is referred to the undersigned pursuant to 28 U.S.C. § 636, Federal Rule of Civil
25   Procedure 72, and Local Rule 302(c)(21).
26   2
       The court cannot provide plaintiff a referral to any particular attorney, as she requests, but the
27   undersigned notes that organizations such as the California State Bar Association Lawyer
     Referral Services, Capital Pro Bono Employment Law Clinic, and Legal Aid at Work may be able
28   to assist plaintiff in that regard.
                                                         1
     Case 2:21-cv-00477-JAM-KJN Document 14 Filed 04/09/21 Page 2 of 2


 1   abused the filing procedures, the court will consider a further motion for e-filing privileges. At
 2   the current stage, however, the motion is DENIED. Plaintiff is reminded that her opposition or
 3   statement of non-opposition to defendant Silver’s motion to dismiss—currently set for remote
 4   hearing on April 29, 2021 (ECF Nos. 6, 10)—must be received by the court no later than
 5   April 15, 2021. See E.D. Cal. L.R. 230(c).
 6   Dated: April 9, 2021
 7

 8

 9

10
     AW, gian.0477
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
